Citation Nr: 0718685	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  99-22 049A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2000, for payment of an annual clothing allowance.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, medial and lateral malleolus with 
arthritis, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his girlfriend


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  A June 1999 
decision denied an increased rating for the veteran's 
left ankle disability.  In December 1999, it was determined 
he was eligible for a clothing allowance, effective August 1, 
2000.  He appealed the rating assigned for his left ankle 
disability and the effective date for his clothing allowance.  
These are the only two claims remaining on appeal.  

Although the Board previously issued a decision in June 2003 
addressing these and other claims, that decision was later 
vacated in August 2005 due to a prejudicial procedural error 
by the Board (a hearing request that had not been 
acknowledged).  The veteran had the requested hearing in June 
2005 at the Board's offices in Washington, DC.  The issues 
that were before the Board at that time also included his 
purported entitlement to service connection for a right 
shoulder disorder secondary to his already service-connected 
left ankle disability and for pseudofolliculitis barbae.  He 
also had claims for an earlier effective date for the grant 
of service connection for degenerative arthritis of the 
lumbosacral spine.

In August 2005, the Board issued another decision that 
dismissed the veteran's claim for service connection for 
pseudofolliculitis barbae, since he had withdrawn that claim 
during his hearing.  The Board remanded his other claims for 
further development and readjudication, in the process noting 
that he had filed a timely notice of disagreement (NOD) with 
the rating the RO had assigned for his lumbosacral spine 
disability in a January 2000 decision.  And because the RO 
had not provided him a statement of the case (SOC) concerning 
that issue, the Board's remand also instructed the RO to send 
him an SOC concerning this additional claim and then to 
certify that issue to the Board if, in response, he filed a 
timely substantive appeal (VA Form 9).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

A May 2006 rating decision, on remand, granted service 
connection for a right shoulder disability and assigned an 
earlier effective date for the veteran's low back disability.  
And since the RO's disposition of those two issues 
constituted a full grant of the benefits sought on appeal, 
those claim are no longer before the Board.  That May 2006 
rating decision also assigned a higher initial rating for the 
low back disability, retroactively effective to the newly 
assigned effective date.  However, because the newly assigned 
rating was not the maximum possible rating, an SOC concerning 
the rating for this disability was mailed to the veteran in 
July 2006, as directed by the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Nevertheless, because he did not submit 
a substantive appeal (VA Form 9 or equivalent) within 60 days 
of the mailing of that SOC, the RO closed his appeal of that 
claim and did not certify that issue to the Board.  See 
38 C.F.R. § 20.303(c) (2006).  Therefore, that claim is no 
longer at issue either.


FINDINGS OF FACT

1.  Service connection for a left ankle disability was 
established in a February 1977 rating decision.  

2.  The veteran first filed an application for a clothing 
allowance related to this disability on October 13, 1999 - 
after that year's August 1, 1999, anniversary date.  

3.  The veteran's entitlement to a clothing allowance was 
established in December 1999, with the lump sum allowance 
first payable on the succeeding year's anniversary date - 
August 1, 2000.  

4.  The preponderance of the evidence shows the veteran has, 
at most, slight left ankle impairment as a residual of the 
fracture he sustained in service; he already has a separate 
10 percent rating for a tender scar as a residual of his 
surgery.




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than August 1, 2000, for payment of an annual clothing 
allowance.  38 U.S.C.A. § 1162 (West 2002 and West Supp. 
2006); 38 C.F.R. § 3.810 (2006).  

2.  The criteria are not met for an increased rating for 
residuals of a fracture of the left ankle, medial and lateral 
malleolus with arthritis, currently rated 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5262 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of RO letters to the veteran in September 2005 and 
January 2006 notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His VA treatment records through March 2006 have 
been obtained and, as mentioned, he had a hearing and was 
provided five VA compensation examinations, including to 
assess the severity of his left ankle disability - one of 
the dispositive issues.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (Mayfield III) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claims in 
November 2002 - and again in December 2003, both times 
before sending the veteran VCAA letters in September 2005 and 
January 2006.  But bear in mind the Board remanded this case 
in August 2005, partly to ensure compliance with the VCAA, 
and that precipitated those September 2005 and January 2006 
VCAA letters.  Moreover, after sending those letters to 
comply with the Board's remand directive, see Stegall v. 
West, 11 Vet. App. 269 (1998), the RO readjudicated the 
claims in the July 2006 supplemental SOC (SSOC) based on any 
additional evidence that had been received since the initial 
rating decision in question, SOC, and any prior SSOCs.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued relevant decisions in 
other precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred after the enactment of the 
VCAA.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  But the 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  So, in this latter Dunlap-
type situation, the veteran is entitled to pre-initial 
decision VCAA notice concerning all elements of his claim, 
and if this did not occur, there is a question of whether 
this is prejudicial error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); see also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

Here, though, as to the issue relating to an earlier 
effective date for payment of a clothing allowance, the Board 
notes that the Court has also held that the VCAA is not 
applicable where the outcome is controlled by the law, and 
the facts are not in dispute.  Livesay v. Principi, 15 Vet 
App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  Because the Board has determined there is no legal 
basis for assigning earlier effective date, the VCAA is not 
applicable to that issue.

The veteran's other claim in this case is for a higher 
disability rating, rather than for service connection (which 
has been granted).  But even so, as mentioned, 
he was provided notice of the type of information and 
evidence needed to substantiate this claim for an increased 
rating.  He was also informed in the July 2006 SSOC of how a 
downstream effective date is determined, in the event a 
higher disability rating is granted.  Accordingly, the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of his claims at this time.  
See Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).  



Analysis

Earlier Effective Date for a Clothing Allowance

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied:  (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraph (a) of this section 
will become due on the anniversary date thereafter, both as 
to initial claims and recurring payments under previously-
established entitlement.  38 C.F.R. § 3.810(b).  

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within 1 
year of the anniversary date (1 August) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  The 1-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  



Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within 1 year from the 
date of notification to the veteran of such determination.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).  

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

Here, the veteran has requested payment of a VA clothing 
allowance prior to August 1, 2000, which benefit was awarded 
from that time based on receipt of his original application 
for that benefit in October 1999.  

While testifying during his June 2005 hearing, the veteran 
said his VA doctors had prescribed a brace for his left ankle 
disability many years earlier, in 1976, and that the brace 
immediately began tearing up his clothes.  He also testified 
that he first found out about the availability of a clothing 
allowance five or six years later, and that he had filed an 
application for this benefit in about 1996, but that he was 
mistakenly told he was not entitled to a clothing allowance.  

Despite his hearing testimony to the contrary, the record 
does not indicate the veteran filed an application for a 
clothing allowance before October 13, 1999.  



Service connection for the veteran's left ankle disability 
had been established many years earlier in a February1977 
rating decision.  And had he filed his application for a 
clothing allowance within one year of being notified of that 
decision (assuming the other criteria set forth in § 3.810(a) 
were met), a clothing allowance would have been payable 
beginning August 1, 1977 - the anniversary date following 
that initial determination.  38 C.F.R. § 3.810(c)(2).  Since, 
however, he did not file his application until October 1999, 
his clothing allowance was not payable until August 1, 2000 
- the next "succeeding" anniversary date.  38 U.S.C.A. 
§ 1162; 38 C.F.R. § 3.810(c)(1).  Furthermore, because he 
filed his application for a clothing allowance in October 
1999, there is no legal basis for payment for this allowance 
prior to August 1, 2000.  This is the effective date the RO 
assigned.

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's claim for 
an effective date earlier than August 1, 2000, for the 
payment of an annual clothing allowance is denied.

Increased Rating for a Left Ankle Disability

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.



Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

For malunion of the tibia or fibula, marked knee or ankle 
disability, a 30 percent rating is warranted.  A 20 percent 
rating requires moderate knee or ankle disability.  And when 
there is slight knee or ankle disability, a 10 percent rating 
is warranted.  Code 5262.  

Under DC 5010, traumatic arthritis, substantiated by X-ray 
findings, will be rated under DC 5003 as degenerative 
arthritis.  DC 5003, in turn, provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved - in this case, the 
rating criteria for limitation of the motion of the ankle are 
found in DC 5271 (and indicate the veteran will receive a 10 
percent rating if the limited motion is moderate and 20 
percent if marked).  When, however, limitation of motion in 
the joint involved is noncompensable, meaning at the 0-
percent level, a 10 percent rating is warranted nonetheless 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating exacerbations.

A VA orthopedic clinic examiner conducted a rather 
comprehensive review and examination of the veteran's left 
ankle disability in February 1999.  The veteran reported 
chronic left ankle pain of 20 years' duration.  He indicated 
he was able to work for 15 years after the fracture during 
service, but had been unemployed during the immediately 
preceding five years due to his left ankle disability and 
back pain.  He did not report any difficulty getting an 
adequate night's rest because of the pain.  He did say that 
the only thing that would make it feel better was Prozac, 
which he had recently started taking.  On examination, he 
appeared to be in a mild amount of distress due to his ankle 
pain.  There was no significant swelling or other soft tissue 
abnormality.  A well-healed, transverse scar was noted at the 
tip of the medial malleolus.  He was globally tender to 
palpation from the mid-portion of the tibia onto the dorsum 
of the foot, with slightly more tenderness at the anterior 
aspect of the medial malleolus.  The examiner noted, however, 
there did not appear to be much of a focal dimension to the 
veteran's pain.  He was able to dorsiflex his left foot to 
approximately 10 degrees and could plantar flex it 25 
degrees, although he reported more discomfort with 
dorsiflexion.  No ligamentous laxity or instability was 
noted.  The examiner indicated the gait examination was 
equivocal, because the veteran's initial steps after getting 
off the examination table seemed more balanced than when he 
turned to walk back into the room.  At that point, he had a 
significantly antalgic gait that was not associated with any 
sort of external rotation to compensate for pain with flexion 
and extension of his tibiotalar joint.  The examiner stated 
the x-rays revealed a post-traumatic degenerative abnormality 
at the tip of the medial malleolus, but an MRI showed no 
gross abnormality.  Finally, the examiner commented that the 
examination was rather inconsistent, noting the lack of a 
focal area of discomfort, the essentially normal x-rays and 
MRI, and the fact that the veteran obtained relief from 
Prozac.  

VA clinic records otherwise reflect occasional visits for 
complaints of pain in the veteran's left ankle from January 
1999 through March 2006; from mid-1999 through the end of 
this period, however, complaints related to his low back, 
cervical spine, and shoulders, as well as psychological and 
other problems, clearly predominated.  Examiners regularly 
reported few abnormal clinical findings relative to his left 
ankle.  Range of motion of the ankle was noted to be 
essentially normal, with no pain on movement.  Tenderness was 
noted over the left medial malleolus, however, and at times 
it was reported to be marked.  Some examiners noted a slight 
limp; others indicated he walked with a cane due to left 
ankle pain.  Injection into the joint was tried, without 
significant improvement in his symptoms.  



The veteran testified at a hearing at the RO in August 1999.  
He reported that the baseline level of pain in his left ankle 
was 5-6/10, whereas it would rise to "unbearable" - 8-9/10 
- whenever he would walk around a lot and the ankle would 
swell.  He indicated he sometimes had trouble getting out of 
bed in the morning.  

A VA compensation examination was conducted in September 
1999.  The veteran reported to the examiner that he had 
intermittent pain and swelling in his left ankle, especially 
on standing and walking, and that nothing improved his 
symptoms.  Examination revealed a 2.5-inch well-healed scar 
along the left medial malleolus.  There was no swelling, 
heat, fluid, erythema, crepitus, or laxity.  The examiner did 
note marked diffuse tenderness, however.  He indicated the 
previous fracture was clinically well healed.  It was 
reported there was no angulation, shortening, or 
false motion.  Range of motion testing showed dorsiflexion of 
15 degrees and plantar flexion to 35 degrees.  Inversion and 
eversion were normal.  The examiner stated the veteran could 
rise and stand normally.  He used a cane in his right hand 
(the wrong hand, as noted by the examiner), but he did not 
require it.  There was a very mild limp to the left.  Heel 
and toe walking were done well, and he was able to hop well 
on his right foot, although he refused to hop on his left 
foot.  He was noted to be able to squat with mild difficulty.  
The neurological examination, including sensation, motor 
function, and deep tendon reflexes, was normal.  Finally, 
the examiner commented there was no evidence of weakened 
movement, excess fatigability, or incoordination in the left 
ankle.  Neither was there any objective evidence of pain on 
motion.  

The veteran underwent another VA orthopedic compensation 
examination in October 2002.  The examiner stated the veteran 
had experienced left ankle pain since his surgery on the 
ankle many years earlier.  He also noted the essentially 
normal x-rays and MRI that were done in 1999 - which showed 
no indication of the old fracture.  The examiner commented 
that, "for the life of me, I do not know why he is wearing a 
brace."  On examination, the veteran was able to walk across 
the hall with his brace off, barefooted, with a relatively 
normal gait.  He could dorsiflex his left foot only 5 degrees 
and could plantar flex it 25 degrees.  It was noted he made 
no attempt to invert or evert his left ankle, although the 
examiner stated he could move the ankle passively through 
relatively normal range of motion.  The examiner's diagnosis 
was limited motion of the left ankle, etiology undetermined.  
The claims file was not available for the examiner's review.  

VA clinic records dated from April 2000 through June 2003 
reflect frequent visits for problems unrelated to the 
veteran's left ankle.  At times, the visits were weekly for 
evaluation of complaints, particularly pain, concerning his 
shoulders and cervical spine.  Those records are notably 
silent for virtually any complaints relative to his left 
ankle, despite being seen for other orthopedic problems, 
although some examiners did list chronic left ankle pain 
among the diagnoses.  There was one notation of mild medial 
left ankle tenderness and another notation of slightly 
decreased sensation over the dorsal foot.  Those records show 
he was taking or had taken a variety of narcotics for his 
pain complaints, including Percocet, Oxycontin, and 
methadone.  

In December 2003, another VA compensation examination was 
conducted.  Again, the claims file was not available to the 
examiner.  The examiner noted the veteran's report of 
intermittent pain and swelling in his left ankle, especially 
on walking, eased by rest.  It was noted he had been forced 
to avoid all strenuous activities.  On examination, after the 
ankle brace was removed, there was a well-healed, moderately 
tender surgical scar along the medial malleolus.  There was 
no swelling, erythema, heat, fluid, crepitus, or laxity.  He 
was able to dorsiflex the ankle to 18 degrees and plantar 
flex it to 35 degrees.  Inversion and eversion were normal.  
The examiner commented that range of motion was essentially 
normal, with the impairment appearing slight.  The veteran 
could arise and stand normally.  His gait was independent 
with a mild limp to the left.  Heel and toe walking 
accentuated the limp.  He was able to hop well on his right 
foot, moderately well on his left foot, and could squat with 
mild difficulty.  Finally, the examiner commented there was 
no evidence of weakened movement, excess fatigability, or 
incoordination, and no evidence that pain resulted in 
decreased motion.  He also noted there had been no episodes 
of physician-prescribed bed rest within the previous year.  



Yet another VA compensation examination was conducted in 
August 2004 to evaluate the veteran's left ankle disability.  
He reported to that examiner that his ankle would swell and 
was quite painful with weight bearing, particularly in the 
morning.  He denied the ankle was unstable, but stated that 
it would fatigue easily.  He also reported having acute 
flare-ups of more severe symptoms three to four times weekly, 
and further stated that he could only walk approximately half 
a block before having to stop because of the pain and 
swelling in his left ankle.  He also indicated he had not 
worked in 10 years because of ankle and back pain, and that 
his ankle pain had gotten progressively worse.  It was noted 
that he was then being treated with methadone for his left 
ankle pain.  On examination, a well-healed, but somewhat 
tender surgical scar was again noted on the medial aspect of 
the left ankle.  There was minimal ankle edema.  Range of 
motion was limited to 10 degrees of extension and 20 degrees 
of flexion.  Pronation was normal at 15 degrees, but 
supination was reduced to 15 degrees.  The neurological 
examination was reportedly normal.  X-rays revealed an old 
fracture of the medial malleolus and small dorsal and plantar 
spur formation.  The examiner diagnosed traumatic arthritis 
of the left ankle.  

The veteran testified at his June 2005 hearing before the 
Board that he could not walk even half a block before his 
left ankle would start swelling and causing him increased 
pain - 7/10 in severity.  As far as limitations on his daily 
activities, he said he could not do anything because of his 
ankle.  He also said that he had not worked since 1978 or 
1979 because of his left ankle and back, although he had 
tried a job briefly in 1999 or 2000 but got fired because he 
could not keep up with the work due to his ankle.  

Finally, the veteran underwent one more VA compensation 
examination in February 2006.  He indicated he continued to 
have constant pain and frequent swelling in his left ankle, 
especially on standing and walking, eased by rest and by 
methadone.  Once again, the examiner noted a 2.5-inch well-
healed, moderately tender surgical scar along the medial 
malleolus.  The fractures were also well healed.  No 
deformity or false motion was noted.  The veteran was able to 
dorsiflex his left ankle to 17 degrees and could plantar flex 
the ankle to 15 degrees.  Eversion and inversion were normal.  
He was able to arise and stand normally.  His gait was 
independent, with a mild limp to the left.  Heel and toe 
walking accentuated the limp.  He was able to hop moderately 
well on his left foot and could squat with mild difficulty.  
The neurological examination was essentially normal.  Once 
again, the examiner commented there was no evidence of 
weakened movement, excess fatigability, or incoordination, 
and there was no indication any of those factors or pain 
limited motion during exacerbations or repetitive activity.  
There also was no clinical evidence of malunion or nonunion, 
nor was there any evidence of swelling, heat, redness, or 
instability.  The examiner indicated the veteran's pain was 
constant, so there were no specific flare-ups.  Consequently, 
there was no evidence of any additional limitation of motion 
or functional impairment during such flare-ups.  It was noted 
he did not use and was not required to use an assistive 
device such as a cane, crutch, or walker.  He did wear an 
ankle brace, which he removed for the examination.  No 
deformities or other abnormalities were reported.  Finally, 
the examiner indicated there was no evidence that the 
veteran's foot problem significantly affected his functional 
ability.  

In deciding this claim concerning whether the veteran is 
entitled to a higher rating for his left ankle disability, 
the Board first points out that a May 2006 RO decision 
assigned a separate 10 percent rating for the "tender scar" 
on this ankle, which is a residual of the surgery.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  So he is 
already being separately compensated for that additional 
disability, and he cannot receive still additional 
compensation for his left ankle on this same premise, else 
this would violate VA's anti-pyramiding regulation - 
38 C.F.R. § 4.14 (2006).  

And as for his remaining impairment, the record shows the 
veteran's complaints regarding his service-connected left 
ankle disability have remained relatively consistent 
throughout the pendency of his appeal.  Essentially, he has 
reported experiencing constant, moderate pain in this ankle, 
which he says increases to severe on standing or whenever he 
walks as little as half a block.  He has also complained of 
swelling in this ankle after walking a short distance.  
Further, the records show he has been prescribed an ankle 
brace for quite a few years.



The Board does not question the veteran's credibility in 
presenting his complaints regarding his left ankle, including 
during his hearings.  But the objective clinical records and, 
in particular, the reports of five VA compensation 
examinations since he filed his claim for a higher rating in 
1999 simply do not show that his left ankle disability causes 
significant functional impairment - at least more than 
slight, despite the fact that VA has prescribed an ankle 
brace for him.  Examiners have repeatedly observed not more 
than slight limitation of motion in this ankle, 
even at worst.  And no examiner has reported any instability; 
indeed, many have questioned whether the veteran even needs a 
brace to support this ankle.  At least two examiners 
indicated his reported symptoms seemed out of proportion to 
the minimally abnormal clinical findings.  Although he has 
reported developing severe pain and swelling in this ankle 
after walking only a short distance, no examiner since 1999 
has recorded more than a minimal amount of swelling.  And 
most of the VA compensation examiners since 1999 have 
indicated there was no evidence of weakened movement, 
premature/excess fatigability, or incoordination in this 
ankle, even on prolonged, repetitive use of it.  Further, 
most examiners did not cite any objective clinical 
indications of painful motion in this ankle.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Weighing all of the evidence in this case, including the 
veteran's testimony at his two hearings, VA clinic records 
from 1999 through 2006, and the reports of five VA 
compensation examiners, the Board finds the greater weight of 
this evidence shows the veteran's left ankle disability has 
been manifest throughout the appeal period by not more than 
slight overall impairment.  This warrants at most a 
10 percent rating under DCs 5003, 5010, 5271, and 5262.  

A couple of final points worth mentioning, in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence, for example, he has ever been 
hospitalized for treatment of his left ankle disability since 
his separation from military service.  Instead, his treatment 
has been entirely on an outpatient basis, not as an 
inpatient.  And although he has repeatedly alleged that he 
has been unable to work for many years as a result of his 
left ankle disability, he has submitted no corroborating 
evidence of marked interference with employment, meaning 
above and beyond that contemplated by his current 10 percent 
schedular rating (also keeping in mind he has a separate 10 
percent rating for his scar, so in total a 20 percent level 
of compensation for his left ankle as a whole.  See 38 C.F.R. 
§§ 4.1 and 4.25.  He has submitted no evidence of excessive 
time off from work due to the left ankle disability or of 
concessions made by his employer because of it.  And as also 
mentioned, there have been far more occasions in recent years 
when his complaints have pertained, instead, to other 
unrelated conditions.  Indeed, even he also attributes his 
inability to work, at least in part, to the severity of his 
low back disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); VAOPGCPREC 6-96 (Aug. 16, 1996).  

A 10 percent rating for residuals of the veteran's service-
connected left ankle fracture has been in effect since 1976.  
However, the Board concludes that the requirements for a 
rating higher than 10 percent for this disability are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Codes 5003, 5010, 5271, and 
5262.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not applicable in his 
current appeal, so his claim must be denied.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an effective date earlier than August 1, 2000, 
for payment of an annual clothing allowance is denied.  

The claim for an increased rating for residuals of a fracture 
of the left ankle, medial and lateral malleolus with 
arthritis, currently rated 10 percent, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


